Moore, Judge,
delivered the opinion of the Court:
The appellants assign the following grounds of error :
“ 1. The affidavit of Mr. Teece, filed in support of the motion to set aside the judgment, shows that the claim sued upon was paid, and the case settled, excepting the costs of suit, with one of the plaintiffs’ attorneys. Another claim was afterwards substituted for the one sued upon and paid, and the judgment complained of was obtained upon this substituted claim. The judgment was, therefore, obtained by fraud, and the court erred in refusing to set it aside.
“ 2. The writ of inquiry in the case was not executed, but judgment was rendered by the court without an inquiry of the plaintiffs’ damages.
“ 3. The defendants were not summoned to answer the amended declaration.. Codep. 601, § 12.
*525“ 4. No proper amended declaration was filed upon which judgment could be rendered. The original decía-ration was mutilated, and filed as an amended declaration, so that it was impossible to tell what was the orig-nal declaration, and what amendment had been made. The court erred in rendering judgment upon sucha state of pleadings.
“ 5. The j udgment was larger than was warranted by the pleadings. The bill of particulars shows that $751.62 of the plaintiffs’ claim was paid soon after the suit was brought. This is the draft mentioned by Mr. Teece in his affidavit. $751.62 of the plaintiffs’ claim having been paid, there should not have been judgment for more than $248.38, the damage in the declaration being laid at $1,000.00.
“For these and other errorsappearing upon the record, your petitioners pray that a writ of error may be awarded by your Honors, and that a writ of supersedeas may be allowed, staying all proceedings upon said judgment, to the end that the said record may be reviewed by your honorable court.”
syiiabusi, As to the first ground: The bill of exceptions not having been made a part of the record by order of the court, nothing therein contained can be considered by the Appellate Court. Therefore, this court cannot look to the affidavit of Mr. Teece for any purpose. And as the record does not disclose any irregularity or illegality in the plaintiffs’ conduct as to the claims they filed with their amended declaration, I must hold that the first ground of error is not tenable.
syllabus 2. As to the second ground of error assigned, I understand the doctrine to bp, where the case is submitted to the court in lieu ofa jury, upon its merits, it is presumed that the prerequisites necessary to the making of the judgment, were complied with by the court, whether the record of the judgment recites the fact’ or not. The judgment in this case is sufficiently regular upon its face to show that the plaintiffs’ damages were properly en-quired into by the court.
*526As to the third ground of error assigned. The common or(ier made at rules upon the ease as it stood upon amended declaration December, 1875, states that the defendants had been duly summoned, and the judgment itself founded on the case as made by the declaration also states that the defendants were summoned. But whether defendants were summoned, or not, to plead to the declaration, in this case makes no difference, because the plaintiffs as a matter of right could amend their declaration at any time before the appearance of defendants, and in such case it is not necessary to issue summons to plead to the amended declaration ; and this is a sufficient answer also to the fourth assignment of error. And as the amended declaration also appears regular in all respects as an amended declaration in the requisite orders, that identify it, the Appellate Court, must consider it in verity the amended declaration, and as such, sufficient for the action in which the judgment was given.
As to the fifth ground. The judgment was for an amount within the amount of damages laid in the writ and amended declaration, and for an amount which the bill of particulars filed with the amended declaration manifested to be within the damages laid in the writ and declaration. If there was in fact any tampering with the claims originally sued on, or not, we cannot say, and as we are not permitted, under the law, to look into the supposed bill of exceptions, as it has not been made a part of the record, we cannot take into consideration Mr. Teece’s affidavit as to the conduct of plaintiffs’ attorneys, however irregular it may have been. Therefore, I am brought to the conclusion, that so far as the record has presented this case to the Appellate Court, no sufficient error appears in the proceedings had therein by the municipal court to reverse thejudgment, and the judgment should be affirmed with costs and damages according to law.
The other Judges CONCURRED.
JUDGMENT Affirmed.